Title: From George Washington to Ebenezer Huntington, 12 April 1783
From: Washington, George
To: Huntington, Ebenezer


                        
                             12 April 1783
                        
                        In Consequence of a Recommendation from the Governor & Council of the State of Connecticut—Permission
                            is hereby granted to Miss Marian Moore to proceed by the port of Dobbs Ferry to N. York, to visit her parents in that
                            City. Lieut. Colo. Huntington is permitted to attend Miss Moore, and to return immediately. Given at Head Quarters in
                            Newburgh 12th April 1783.
                    